EXHIBIT 10.1
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS AND
NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED
UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR (2) AN EXEMPTION TO SUCH REGISTRATION IS AVAILABLE FOR
SUCH OFFER, VALUE PLEDGE, ASSIGNMENT OR TRANSFER.
 
 
CONVERTIBLE PROMISSORY NOTE
 
 
$20,000
March 15, 2012

 
FOR VALUE RECEIVED, Beauty Brands Group, Inc., Inc., a Florida corporation (the
"Company"), hereby promises to pay to the order of Heriot Holdings Limited
("Holder") the principal amount of twenty thousand ($20,000) Dollars (the
"Principal Amount"), with interest on the Principal. Amount outstanding from
time to time hereunder from the date hereof, in arrears, all on the dates and on
such other terms as hereinafter provided. Principal and interest is payable in
the lawful currency of the United States of America, in immediately available
funds, without any defense, set-off, counterclaim, rescission, recoupment or
deduction of any kind.
 
This Note shall be subject to the following additional terms and conditions.
 
1.     Principal Amount, Interest and Payment. Interest will accrue on the
Principal Amount outstanding from time to time at the rate of 10% per annum,
until the Principal Amount is repaid in full. The Principal Amount is due and
payable in full on March 15, 2013 (the "Maturity Date"). Interest will be
calculated on the basis of a 360-day year.
 
2.     Prepayment. The Company may prepay the Principal Amount outstanding in
whole or in part at any time without penalty provided that the Company pays all
accrued but unpaid interest on such prepayment therewith. Any partial
prepayments made will be applied to the Installment Payments in the inverse
order of their maturities and no partial prepayments of the Installment Payment
made hereunder shall postpone the date that any Installment Payment is due or
the Maturity Date.
 
3.     Conversion. The Holder, at the Holder's option, at any time from the date
hereof, shall have the right to convert the then-outstanding Principal Amount
and any interest accrued thereon (or any portion hereof) into shares of the
Company's common stock, $0.001 par value ("Common Stock") at a price of $0.01
(the "Conversion Price").
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
4.          Manner of Conversion. In the event that the Holder shall elect to
exercise its right to convert this Note, or any portion thereof, the Holder
shall serve notice thereof to the other party, in accordance with the provisions
of Section 9 below (a "Conversion Notice"), stating the amount of Principal
Amount and interest to be converted; together with this Note shall accompany the
Conversion Notice. Within a reasonable time, not exceeding seven (7) days after
the receipt of this Note from Holder, the Company shall issue and deliver to the
Holder, a certificate for the number of shares of Common Stock issuable upon the
conversion of this Note, bearing the restrictive legend set forth in Section 10
below. To the extent permitted by law, such conversion shall be deemed to have
been effected as of the close of business on the date on which the Conversion
Notice is received by the Holder, or upon the date the close of business on the
date on which the Conversion Notice is received by the Company, as the case may
be. No fractional shares shall be issued upon the Conversion of this Note into
Common Stock.
 
5.          Adjustment. The Conversion Price shall be adjusted, from time to
time, as set forth below.
 
(a)          In the event that the Company shall (1) declare a dividend on the
outstanding Common Stock payable in shares of its Common Stock, (2) subdivide
the outstanding Common Stock, (3) combine the outstanding Common Stock into a
smaller number of shares, or (4) issue by reclassification any shares of its
capital stock, then, in each case, the Conversion Price in effect at the time of
the record date for such dividend or of the effective date of such subdivision,
or combination, shall be proportionately adjusted so that the Holder after such
time shall be entitled to receive upon conversion the aggregate number and kind
of shares for such consideration which the Holder would have been entitled to
have had the conversion taken place prior to such time at the then-current
Conversion Price; and
 
(b)          In the event that the Company shall declare a dividend on the
outstanding Common Stock payable in cash, then, upon the payment of each such
dividend, the Conversion Price in effect at the time of the record date for such
dividend shall be reduced by the amount of the per share dividend amount.
 
(c)          In the event of any reorganization of the Company, the stock or
securities of which are at the time deliverable on the conversion of this Note,
or in case the Company shall consolidate with or merge into another company, or
convey all or substantially all of its assets to another company,. the Holder,
upon the conversion hereof, shall be entitled to receive, in lieu of the Common
Stock called for hereby, the stock or other securities or property to which
Holder hereof would have been entitled upon the consummation of such
reorganization, consolidation, merger, or conveyance if this Note had been
converted immediately prior thereto; and in such case, the provisions of this
Note shall be applicable to the shares of stock or other securities or property
thereafter deliverable upon the conversion of this Note.
 
(d)         Notice of Adjustments. Whenever there is an adjustment pursuant to
this Section 5 ("Adjustment"), the Company shall cause to be prepared and
executed a certificate setting forth, in reasonable detail, the event requiring
the Adjustment, the method by which such Adjustment was calculated, and the
Conversion Price and the number of shares of Common Stock for which this Note is
convertible after giving effect to such Adjustment, and shall cause copies of
such certificate to be delivered to the Holder promptly after each Adjustment.
 
 
2

--------------------------------------------------------------------------------

 
6.          Compliance with Securities Laws.
 
(a)       The Holder acknowledges that this Note or any shares of Common Stock
to be issued upon conversion hereof are being acquired solely for the Holder's
own account and not as a nominee for any other party, and for investment, and
that the Holder will not offer, sell or otherwise dispose of this Note or any
shares of Common Stock to be issued upon conversion hereof except pursuant to an
effective registration statement, or an exemption from registration, under the
Securities Act of 1933, as amended (the "Securities Act") and any applicable
state securities laws.
 
(b)       The Holder further acknowledges that: (i) the shares of Common Stock
have not been registered under the Securities Act and (ii) the shares of Common
Stock may not be sold, transferred, assigned, pledged or subjected to any lien
or security interest unless they are first registered under the Act and
applicable state securities laws or an exemption from the registration
provisions of the Act and applicable state securities laws are available with
respect to the proposed sale or transfer; and (iii) any certificate(s)
evidencing the shares of Common Stock shall contain a restrictive legend to the
effect that the transfer thereof is restricted.
 
7.          Default. In the event that (a) the Company fails to make any payment
of interest or principal hereunder when due and does not cure such failure
within five (5) days after receipt by the Company of written notice of such
failure from Holder, or (b) files a petition for protection under any bankruptcy
or insolvency law (a "Default"), then, in any such case, the entire Principal
Amount then-outstanding shall become then immediately due and payable by the
Company hereof.
 
8.          Covenants of the Company. The Company covenants and agrees that all
shares of Common Stock that may be issued upon the conversion of this Note and
as the payment of interest will, upon issuance, be fully paid and non-assessable
and free from all taxes of governmental authorities in the United States with
respect to the issue thereof and all liens and charges against such shares, The
Company further covenants and agrees that, during the period within which the
conversion rights represented by this Note may be exercised, the Company will at
all times have authorized and reserved a sufficient number of shares of Common
Stock to provide for the conversion of this Note and the payment of interest.
The Company shall not by any action including, without limitation, amending its
charter documents or the by-laws, or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale or securities or any
other action, avoid or seek to avoid the observance or performance or any of the
terms of this Note, but will at all times in good faith assist in the carrying
out of all such terms and in the taking of all such actions as may necessary or
appropriate to protect the rights of Holder against dilution (to the extent
specifically provided herein) or impairment.
 
 
 
 
3

--------------------------------------------------------------------------------

 
9.          Notice, Any communications or notices hereunder may be delivered or
mailed to the offices of the Company at:
 
Mr. Gianluca Cicogna Mozzoni
Baytree Capital Associates, LLC 40 Wall Street
58th Floor
New York, NY 10005
United States of America
 
and to the registered Holder hereof at:
 
Mr. Rhett Groom
Sinerstrasse 65
CH 6330
Cham, Switzerland
 
or to such other addresses as either the Company or such registered Holder may
designate by notice in writing to the other from time to time.
 
10.          Legend on Shares. Each stock certificate issued upon a Conversion
shall bear the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR (2) AN
EXEMPTION TO SUCH REGISTRATION IS AVAILABLE FOR SUCH OFFER, VALUE PLEDGE,
ASSIGNMENT OR TRANSFER.
 
11.       Miscellaneous. (a) In addition to and not in limitation of the
foregoing, the Company further agrees, subject only to any limitation imposed by
applicable taw, to pay all expenses, included, but not limited to, attorneys'
fees and legal expenses incurred by the Holder in connection with the
administration of this Note or collection hereof whether or not suit is filed
thereon.
 
(b) None of the provisions of this Note may be waived, changed, or terminated
orally or otherwise, except by a writing duly executed by the undersigned and
the Holder. This Note shall be governed by and construed in accordance with the
laws of the State of New York.
 
 
4

--------------------------------------------------------------------------------

 
(c)         The Company does hereby waive diligence, presentment, demand,
extension of time for payment, notice of dishonor, protest, and all other
notices whatsoever, and agrees that the Holder may, from time to time, extend or
renew this Note for any period and grant any releases, compromises, extensions,
renewals or indulgences with respect to this Note, all without notice to or
consent of the Company and without affecting the obligations of the Company. It
is expressly agreed that such waiver is reasonable under the circumstances.
 
(d)         This Note shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns, In the event any one or more
of the provisions contained in this Note for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality of
unenforceability shall not affect any other provision of this Note or such other
security documents, but this Note and the other security documents shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein or therein. This Note may not be changed orally, but only by an
agreement in writing signed by the parties against whom enforcement of any
waiver, change, modification or discharge is sought.
 
(e)         IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OR ARISING OUT OF THIS
NOTE, THE COMPANY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO A TRIAL BY JURY AS WELL AS (I) THE RIGHT TO INTERPOSE ANY SET-OFF OR
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION, AND (II) ANY CLAIM FOR CONSEQUENTIAL,
PUNITIVE OR SPECIAL DAMAGES.
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed under
its corporate seal by the signature of its authorized officer, as of the 15th
day of March, 2012.
 
 


 

     
Beauty Brands Group, Inc.
              [sig.jpg]  

 
 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 